Cooper, C. J.,
delivered the opinion of the court.
De Smet, who erected the improvements upon the land sued for, knew that he had no valid title to the property. Carriere & Sons, who purchased from him, had notice through their agent, Lombard, at the time they took his deed that he had received no conveyance from Costanera, and the appellant had such notice when it took the security from Carriere & Sons. Under these circumstances neither De Smet nor Carriere & Sons nor the appellant can in an action of ejectment set up in defense of the suit the value of such improvements so made. The terms of the statute are not broad enough to embrace the claim, since neither De Smet, Carriere & Sons, nor the plaintiff claims under any deed or contract of purchase made or acquired in good faith within the meaning of the terms as used in the code. One who accepts a parol transfer of land cannot be said to believe that he thereby acquires either a title or a right to a title to the land.
Whether a court of equity will permit the party to retain the land and the improvements is a question not presented by the record. ' We only decide that compensation cannot be secured in this action.

Judgment affirmed.